IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BOROUGH OF ST. CLAIR,                    : No. 517 MAL 2017
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
DEPARTMENT OF ENVIRONMENTAL              :
PROTECTION AND BLYTHE                    :
TOWNSHIP,                                :
                                         :
                  Respondents


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of December, 2017, the Petition for Allowance of Appeal

is DENIED.